f




            OFFICE      OF   THE   ATTORNEY          GENERAL       OF       TEXAS
                                      AUSTIN




&82orabla 5. B. Buahnmn,               Jr.
county      attmlsy
val      Verdn county




               “-i’he
                    Dirtrtot     aud county *ttornoys, upcfa
               request       ahuu give an opiaiim m amtee,
               in writln(Jto        4llyoountp            or pr0olnot of-
               itom     of r&sir     district         or oourity   tmoia-
               h6     their offiolal            dutim.”
%morable         3. 3. Iiuohanrn, Jr., pgs           2



                 “frr View Of the fast         thet tha fun4 ia ,mrrly
          bei-    ha&l   by  olryk subject
                               th4           to an ruder bl the
          cOOr%fO? th6 bmrflt     Of the aetlul  owllar or owners;
          3Aa alnor ar1ther thr strta Of Taxas Do, the county




             :   Ymes     kly hot
                              that the Ccunty Clsrk,  in 111
          prob*blllty,        dll
                            be s nwalsal Irhough neerseary party
          to a suit, to astabli%h tha taricms interests is 6
          iMa 86po6it64  wlbh said Clerk, dhqusliiy   the
          County Attorney frao aat- da attocnsr for the
          prinaipal ounsr Qr olalJmnt7'

                 Thsrs a011 bs so gurstlon          that     OJMof thr   UuUrs   of
a hlAty     httDrA4y    is t0        giVa   rdriw    to    o5UntJ
                                                        OffiOUTS, rbrn
80   r4QU636kd,    tOUOhb&BhOlP 0ffi6ial      aUtf66.    ft  ~66 5n hOid
Ln Clbmn v. Wvls, 236 5. :Y. 202, but It wss also ho&3 in
thst  cm;10 that the atxmiarl~ers~       aburt uefa not ra6sriotaa      to
thr Baplojiarentof t&s County Attorney.         Xt is wsU 86ttl6d in
this State that   Cau@ty snd Ulstrlot Abtwfiays mrs rspolrrd to
  crfora only tbass Butts8 vinloh am iqossd am              thsm by 14~.
P 8 bh4wrrrr r0ii09fa that*iaW6 no duty 16 ~wmd dpoa auoh
County ~ttornry, thsn suoh eoanty e?flolal OT 6am.ia#Io6or6~
emart CRA aan,atraot vtth %hr County Attares)         to r6prrSmt   hia
in   ma     fmuAtyiA aourtOA theirml&3l~~~~t.




          m4   olerk has 119 orilalal duty to prr0am   hrrar
this duty being to pay over OWtain    aroniso to the par*Y Or
pm,ies deui&natrd by the osnrt. Z%zls is hia cmlr duty.
                 .sung thl5 line, 8hle dqwr?mkt                 also aslls toor
6ttsnutm         00   Arbialo 339, Vornon~c         ~~0tma        Civil Statntes~
whiah rs4da           4s follasr
!lonorablr   3. l3. lluahanan, pge   3




             KA thfs wmvmtlcm,       WI QaU   ynur r6bsaticm to Brya
f. Lmds , 27 8. 4 (2d) 604, whrrda the 4eart sala thst -3u
attOZ!Atl$' stay
               rapresuntc~ul advrrsc intareatsii not oonfliot-
irlttdth    kBOwl6dg6 n6d 6036~t  0r btb   pBftiO#.         maa9    the
iah     SWNa    by   OU th664 wcnld &Ot be M 6&W@*            i&U!ISt     aad
would          i lip tb
      not Qlaqua        oouaty         attmney    rw3   sating   aa   attor-
nap r0r the prlnolpalmmet 02          rlalmant.